DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/29/2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 2-21 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chae et al. (hereinafter ‘Chae’, Pub. 2014/0337412) in view of Tseng (Pub. No. 2014/0244751) in further view of Zilberstein et al. (hereinafter ‘Zilberstein’, Pub. No. 2016/0127775).

Regarding claims 2 and 12, Chae teaches a method (non-transitory computer-readable storage medium) comprising: 
capturing video data of a local area within a field of view of an image capture device included in a client device ([0046]; [0143]; [0168]); 
identifying a user of an online system included in the captured video data ([0046]; [0143]; [0168], where the information includes a service ID, [0143], and the available content can be Internet service, IPTV, [0090]; [0187]); 
transmitting a request for content items for presentation on the client device to the online system from the client device, the request including information identifying the user of the online system ([0112]; [0129]; [0161]); 
receiving, at the client device, a plurality of content items from the online system, each content item of the plurality of content items selected by the online system for presentation to the user (S340, Fig. 3; [0139]; [0149]); 
generating, by the client device, a feed of content including one or more of the content items based on characteristics of the content items ([0150]; [0151]); and 
presenting the feed of content by a display device of the client device ([0152]; [0213]; [0232]).

However, in an analogous art, Tseng teaches a system that allows recommending TV content based on user’s profile ([0046]; [0047]; [0067]-[0073]). Additionally, the system recommends television content in addition to feed data from multiple friends containing the actions of said users (i.e. ‘Friend A’ liked/watched of the recommendations) (Figs. 7, 8, 10 and 12; [0049]; [0081]; [0092]; [0123]; [0133]; [0141]). The system can be displayed/implemented on a mobile and/or a television set-top box ([0006]; [0069]; [0121]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chee’s invention with Tseng’s feature of presenting plurality of content items comprises a feed of users’/friends describing actions of online users connected to the system for the benefit of convincing the user to select a recommended content based that online-friends also liked/watched said content.
  Additionally, Chae and Tseng do not explicitly teach 
applying a content presentation setting associated with the user, wherein applying the content presentation setting comprises determining whether the captured video data includes an additional user different from the user; responsive to determining that the captured video data does not include an additional user.

However, in an analogous art, Zilberstein teaches a system that detects users in a viewing area and implements settings corresponding to the identified users. Based on the identified users, the system divides the screen in sections for each user and for 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chae and Tseng’s invention with Zilberstein’s feature of applying on presentation setting associated to a group or individual users preferences for the benefit of allowing presentation independent/targeted content to each of the present users and satisfying group as well as individual preferences.

	Regarding claims 3 and 13, Chae, Tseng and Zilbertein teach wherein the information identifying the user comprises an identifier associated with the user by the online system ([0046]; [0143]; [0168], where the information includes a service ID, [0143], and the available content can be Internet service, IPTV, [0090]; [0187]).  
	

Claims 4 and 14  is/are rejected under 35 U.S.C. 103 as being unpatentable over Chae et al. (hereinafter ‘Chae’, Pub.2014/0337412) in view of Tseng (Pub. No. 2014/0244751) in view of Zilberstein et al. (hereinafter ‘Zilberstein’, Pub. No. 2016/0127775) in further view of Solomon et al. (hereinafter ‘Solomon’, Patent No. 10,957,311).

Regarding claims 4 and 14, Chae, Tseng and Zilberstein teach wherein identifying the user of the online system included in the captured video data comprises: 
identifying a person in the captured video data (Chae: [0046]; [0143]; [0168]);  
(Chae: [0113]; [0132]; [0143]) and privacy settings maintained for each of the one or more users (Chae: [0211]-[0214], where the system checks user access levels on a private service).
On the other hand, Chae, Tseng and Zilberstein do not explicitly teach
identifying the user of the online system as a user associated with identifying information stored by the online system having at least a threshold measure of similarity to the person in response to a privacy setting maintained for the user authorizing identification of the user from the captured video data.  

However, in an analogous art, Solomon teaches a system that recognizes users using a camera. The system compares the obtained picture against a picture database and identifies the user and obtains/associates the user to a profile if the identification has a facial recognition with a high confidence value (col. 39 lines 4-25).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chae, Tseng and Zilberstein’s invention with Solomon’s feature of having a threshold measure of similarity to recognize if a user is authorized for video recommendation service for the benefit of confidently giving access to a user to a given service.

Claims 5 and 15  is/are rejected under 35 U.S.C. 103 as being unpatentable over Chae et al. (hereinafter ‘Chae’, Pub.2014/0337412) in view of Tseng (Pub. No. 2014/0244751) in view of Zilberstein et al. (hereinafter ‘Zilberstein’, Pub. No. 2016/0127775) in further view of Armaly (Pub. No. 2020/0120384).

Regarding claims 5 and 15, Chae, Tseng and Zilberstein teach all the limitations of the claim it depends on. On the other hand, they do not explicitly teach further comprising: 
determining whether one or more additional users are included in the captured video data; and 
responsive to determining that the captured additional video data includes the additional user, removing the feed of content from the display device of the client device.  

However, in an analogous art, Armaly teaches a system that the camera recognition can identify multiple users. When one of the recognized users has a profile that indicates a conflict with the content, the system automatically adjusts the content or stops the presentation of the content ([0005]; [0009]-[0012]; [0018]; [0042]; [0043]; [0147]; [0148]).
Therefore, it would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chae, Tseng and Zilberstein’s invention with Armaly’s feature of restricting content based on settings of the detected user for the benefit of avoiding inappropriate content to minors.

Claims 6 and 16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Chae et al. (hereinafter ‘Chae’, Pub.2014/0337412) in view of Tseng (Pub. No. 2014/0244751) in view of Zilberstein et al. (hereinafter ‘Zilberstein’, Pub. No. 2016/0127775) in further view of Wheatley (Pub. No. 2015/0128158).


wherein generating, by the client device, the feed of content including one or more of the content items based on characteristics of the content items comprises: 
determining a time range including a time when the client device transmitted the request to the online system; 
determining prior interactions by the user with the client device within the time range;  
selecting one or more content items for inclusion in the feed based on one or more characteristics of the prior interactions by the user with the client device.  

However, in an analogous art, Wheatley teaches a system for recommending content. The system, after identifying a user, the system uses the user’s profiles to generation of the recommendations. The profile data include past interactions of the user during a time section (Abstract; [0094]; [0097]; [0111]; [0112]). 
Therefore, it would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chae, Tseng and Zilberstein’s invention with Wheately’s feature of recommending content using previous interactions during a time range for the benefit of optimizing recommending content that is similar to content interacted/watched by the user during similar period of time in the past.

Claims 7, 8, 17 and 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Chae et al. (hereinafter ‘Chae’, Pub.2014/0337412) in view of Tseng (Pub. No. 2014/0244751) in view of Zilberstein et al. (hereinafter ‘Zilberstein’, Pub. No. 2016/0127775) in further view of Yoo et al. (hereinafter ‘Yoo’, Pub. No. 2020/0359097).

Regarding claims 7 and 17, Chae, Tseng and Zilberstein teach all the limitations of the claim it depends on. On the other hand, Chae, Tseng and Zilberstein do not explicitly teach wherein generating, by the client device, the feed of content further comprises: 
accessing one or more applications executing on the client device; 
retrieving one or more application content items from the applications; and 
including the one or more application content items in the feed of content.  

However, in an analogous art, Yoo teaches a system that recommends content to a given user. The system uses user’s viewing history in order to recommend. The viewing information also includes the access of the users on the different video applications or preferred applications to watch content ([0008]; [0127]; [0128]; [0130]; [0137]; [0138]; [0153]). 
Therefore, it would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chae, Tseng and Zilberstein’s invention with Yoo’s feature of recommending content of OTT applications for the benefit of providing the viewer more options for video consumption.

Regarding claims 8 and 18, Chae, Tseng, Zilberstein and Yoo teach wherein generating, by the client device, the feed of content further comprises: retrieving a frequency of interaction with each application; and ranking the application content items in the feed of content based on the frequencies of interaction (Yoo: [0152]; [0135]; [0137]; [0138]; [0153]).  

Claims 9-11 and 19-21  is/are rejected under 35 U.S.C. 103 as being unpatentable over Chae et al. (hereinafter ‘Chae’, Pub.2014/0337412) in view of Tseng (Pub. No. 2014/0244751) in view of Zilberstein et al. (hereinafter ‘Zilberstein’, Pub. No. 2016/0127775) in further view of Wickenkamp (Pub. No. 2016/0029057).

Regarding claims 9 and 19, Chae and Tseng teach all the limitations of the claims they depend on. On the other hand, Chae and Tseng do not explicitly teach 
wherein generating, by the client device, the feed of content further comprises: 
retrieving a listing of contacts maintained for the user; and 
including one or more of the contacts in the feed of content.  

However, in an analogous, Wickenkamp teaches provides content recommendations. When content is going to be recommended to multiple users, the content is recommended based on user’s preferences and content watched that overlaps, among other things ([0092]; [0093]; [0113]). The recommended content is presented or ranked with a percentage of matching ([0113]). Additionally, Wickenkamp teaches that the system obtains a list of friends/contacts and includes their interactions in order to recommend content ([0060]; [0061]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chae and Tseng’s invention with Wickenkamp’s feature of including a list of friends in the recommended fees for the benefit of accessing to interactions of friends, which tend to have the similar interests, to increase the source of user’s preferences.


wherein generating, by the client device, the feed of content including one or more of the content items based on characteristics of the content items comprises:  
retrieving a setting maintained by the client device for the user, the setting specifying one or more criteria for content items presented by the feed of content; and 
generating the feed to include at least a threshold amount of content items having characteristics satisfying at least a threshold amount of the one or more criteria specified by the setting.  

However, in an analogous, Wickenkamp teaches provides content recommendations. When content is going to be recommended to multiple users, the content is recommended based on user’s preferences and content watched that overlaps, among other things ([0092]; [0093]; [0113]). The recommended content is presented or ranked with a percentage of matching ([0113]).
 Therefore, it would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chae and Tseng’s invention with Wickenkamp’ s feature of generating recommendation content satisfying genre matching threshold for the benefit to meet minimum content characteristics.

Regarding claims 11 and 21, Chae, Tseng and Wickenkamp teach wherein the one or more criteria for the content items presented by the feed of content are selected from a group consisting of: an identifier of an event, an identifier of a date, an identifier of a time, an identifier of a topic, an identifier of an object maintained by the online system, (Chae: 976, 917, Fig. 7. Wickenkamp: [0028]; [0076]; [0088]) and any combination thereof.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S PARRA whose telephone number is (571)270-1449. The examiner can normally be reached M-F: Mostly 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-2721915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR S PARRA/Primary Examiner, Art Unit 2421